                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 STEVEN JUNIOR MABLE                            :

                     Petitioner                 :        CIVIL ACTION NO. 3:17-2392

         v.                                     :            (JUDGE MANNION)

 ROBERT GILMORE                                 :

                    Respondent                  :

                                           ORDER

       In accordance with the court’s memorandum issued this same day, IT
IS HEREBY ORDERED THAT:
       (1) Judge Mehalchick’s Report (Doc. 13) is ADOPTED IN ITS
           ENTIRETY;
       (2) Mable’s objections (Doc. 14) are OVERRULED;
       (3) Mable’s petition for writ of habeas corpus (Doc. 1) is DISMISSED;
       (4) Mable’s request for the appointment of counsel (Doc. 11), motion
           to expedite (Doc. 16), and motion for a restraining order and
           permanent injunction (Doc. 17) are DISMISSED AS MOOT;
       (5) The Court DECLINES to issue a certificate of appealability; and
       (6) The Clerk of Court is directed to CLOSE THIS CASE.

                                                    s/   Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
DATE: March 22, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2392-01-ORDER.DOCX
